 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

[tex10-29logo.jpg]

Celgene Corporation

86 Morris Avenue

Summit, NJ 07901

Tel 908-673-9000

 

CHANGE ORDER

 

Change Order No.: 1 to Exhibit 1 effective October 9, 2012.

Study Drug:  N/A Protocol:  N/A Requester: * Service Provider: Service Provider
Contact: Date of Request: Enumeral Biomedical Corporation Derek Brand 12/16/13



Original Specifications (if applicable):   -      Enumeral Biomedical
Corporation (Service Provider) to provide Assay Assessment for * from October
29, 2012 until December 31, 2013. -      Total contract value of *   Change in
Specifications/ New Specifications:   -      Extend term of Services from
December 31, 2013 until completion of services. -      Addition of *.
-      Increase total contract value from * to *.  



        Costs Activity Billing Unit No. of Professional Pass- Total   Unit Price
Units Fees Through   *       *   *



Total Change Order (Currency): Total Contract and Change Orders (including this
one) Cost (Currency): * *     Original: *    



Implementation of this change is expected to have to the following effect on the
Project timeline: extend term until completion of services.  Completion of
services described in detail in Exhibit A



Authorized signatures (Service Provider): Date:  Dec 19th, 2013     By: /s/
Derek Brand       Authorized signatures (Celgene): Date: Dec 19th 2013     By:
/s/ Yevette Holmes      

 



CONFIDENTIAL

 

 1 of 1

 

 

Portions of this document have been redacted pursuant to a Request for
Confidential Treatment filed with the Securities and Exchange Commission
pursuant to Rule 24b-2 under the Securities Exchange Act of 1934, as amended.
Redacted portions are indicated with the notation “*”.

 

Acceptance: The services and costs identified in this Change Order are hereby
accepted. All work is to be performed under the same terms and conditions as
specified in the applicable Work Order and the Agreement unless otherwise
stipulated.

 



CONFIDENTIAL

 

 1 of 1

 

 

[tex10-29logo2.jpg]

 

Updated Quotation for Celgene Cellular Therapeutics (CCT)

 

Date of quotation: October 22nd 2013 (Updated November 6th 2013)     Project
Status: Program is ongoing.  This quotation encompasses additional fees for the
procurement of *.     Project Title: “Assays for the assessment of progression
and regression in *”

 

Deliverables:

 

Deliverable #1: An assay using Enumeral’s technology will be designed that will
encompass *. (COMPLETED)

Deliverable #2: After feedback from CCT, the assay will be optimized in order to
be applied to *. (COMPLETED)

Additional Deliverable (Described in Addendum): Enumeral will acquire * from *
to analyze for Deliverable #3. The fees associated with this deliverable will
become due upon receipt of * for the collection protocol.

Deliverable #3: Enumeral will deliver data from * taken from *, including
appropriate controls. The data will encompass * samples, with an appropriate
number of “experimental” samples (collected from *) and “control” samples (from
* or from *). Deliverable #3 will be complete upon receipt of data in the form
of a report to be prepared by Enumeral.

 

Project Fees:      *, to be paid as follows:

 

-     * in fees from original project (Note: *)

-     * for * (Expected November 2013)

 

Wire Instructions:

 

  To: Square 1 Bank   Address: 406 Blackwell Street, Suite 240, Durham NC 27701
  Routing #: *   Beneficiary: Enumeral Biomedical Corp.   Account #: *

 

All other correspondence may be addressed to:

Derek Brand, Enumeral Biomedical Corp

1450 Broadway, 24th Floor, New York, NY, 10018

Phone: 917-225-8669 derek@enumeral.com

 

Laboratory: One Kendall Square, Building 400, Fourth Floor, Cambridge, MA 02139

Corporate Offices: 1450 Broadway, 24th Floor, New York, NY 10018

 

 

 